Exhibit 10.1

 

PROMISSORY NOTE

 

$12,500,000   

October 24, 2005

San Diego, California

 

FOR VALUE RECEIVED, the undersigned PRICESMART, INC., a Delaware corporation
(the “Borrower”), promises to pay to PS IVANHOE, LLC, a California limited
liability company (the “Lender”), or order, at 7979 Ivanhoe Avenue, Suite 550,
La Jolla, California 92037, or such other address as may be directed in writing,
the principal sum of Twelve Million Five Hundred Thousand Dollars ($12,500,000),
together with interest thereon at a rate of eight percent (8%) per annum,
computed from the date hereof on the basis of a three hundred sixty (360) day
year, actual days elapsed.

 

1. Payment of Principal and Interest. Interest accrued on this promissory note
(the “Note”) shall be due and payable on the 1st day of each month commencing
with the first month after the date of this Note. All unpaid principal and
accrued unpaid interest shall be due and payable in full two (2) years from the
date hereof (the “Maturity Date”).

 

2. Credit of Payments. Each payment under this Note shall be credited in the
following order: (a) costs, fees, charges and advances paid or incurred by
Lender and for which the Borrower is obligated under the terms herein;
(b) interest payable under this Note; and (c) principal under this Note. All
installments of principal and interest of this Note shall be payable in lawful
money of the United States of America. Checks constitute payment only when
collected.

 

3. Prepayment. The Borrower may prepay in whole or, from time to time, in part,
and without any premium or penalty therefor, the principal amount hereof then
remaining unpaid, together with accrued unpaid interest on this Note. Any such
prepayment shall be applied first to accrued unpaid interest on this Note and
the balance to principal due hereunder.

 

4. Interest and Default. From and after the Maturity Date the entire unpaid
principal balance and accrued unpaid interest shall automatically bear an annual
interest rate equal to the lesser of: (a) twelve percent (12%) per annum or
(b) the maximum interest rate allowed by law, in lieu of the rate provided above
herein. This Note is secured by that certain Pledge and Security Agreement of
even date herewith.

 

6. Late Charge. Borrower acknowledges that default in the payment of any sum due
under this Note will result in losses and additional expenses to Lender in
servicing the indebtedness evidenced by this Note, handling such delinquent
payments, and meeting its other financial obligations. Borrower further
acknowledges that the extent of such loss and additional expenses is extremely
difficult and impractical to ascertain. Borrower therefore agrees that, if any
payment due under this Note is not made within ten (10) days when due, a charge
of three cents ($.03) for each dollar ($1.00) that is not paid when due would be
a reasonable estimate of expenses so incurred (the “Late Charge”). If any
payment is not received within ten (10) days when due, Borrower shall pay the
Late Charge to Lender (without prejudicing or affecting any other rights or
remedies of Lender) as liquidated damages to cover expenses incurred in handling
such delinquent payment.

 

7. Attorney Fees. Borrower agrees to pay the following costs, expenses, and
attorney fees paid or incurred by Lender, or adjudged by a court: (a) reasonable
costs of collection and costs, expenses, and attorney fees paid or incurred in
connection with the collection or enforcement of this Note, whether or not suit
is filed; (b) reasonable costs, expenses, and attorney fees paid or incurred in
connection with representing Lender in any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Note; and (c) costs of suit and such sum as the court may
adjudge as attorney fees in any action to enforce payment of this Note or any
part of it.

 

8. Waiver. Borrower, endorsers, and all other persons liable or to become liable
on this Note waive presentment, protest, and demand; notice of protest, demand,
and dishonor; and all other notices or matters of a like nature.



--------------------------------------------------------------------------------

9. Usury. All agreements between Borrower and Lender are expressly limited, so
that in no event or contingency, whether because of the advancement of the
proceeds of this Note, acceleration of maturity of the unpaid principal balance,
or otherwise, shall the amount paid or agreed to be paid to Lender for the use,
forbearance, or retention of the money to be advanced under this Note exceed the
highest lawful rate permissible under applicable usury laws. If, under any
circumstances, fulfillment of any provision of this Note or any other agreement
pertaining to this Note, after timely performance of such provision is due,
shall involve exceeding the limit of validity prescribed by law that a court of
competent jurisdiction deems applicable, then, ipso facto, the obligations to be
fulfilled shall be reduced to the limit of such validity. If, under any
circumstances, Lender shall ever receive as interest an amount that exceeds the
highest lawful rate, the amount that would be excessive interest shall be
applied to reduce the unpaid principal balance under this Note and not to pay
interest, or, if such excessive interest exceeds the unpaid principal balance
under this Note, such excess shall be refunded to Borrower. This provision shall
control every other provision of all agreements between Borrower and Lender.

 

10. Forbearance Not a Waiver. If Lender delays in exercising or fails to
exercise any of its rights under this Note, that delay or failure shall not
constitute a waiver of any Lender rights or of any breach, default, or failure
of condition under this Note. No waiver by Lender of any of its rights or of any
such breach, default, or failure of condition shall be effective, unless the
waiver is expressly stated in a writing signed by Lender.

 

11. Binding Effect. This Note inures to and binds the heirs, legal
representatives, successors, and assigns of Borrower and Lender.

 

12. Severability. If any provision of this Note, or the application of it to any
party or circumstance, is held void, invalid, or unenforceable by a court of
competent jurisdiction, the remainder of this Note, and the application of such
provision to other parties or circumstances, shall not be affected thereby, the
provisions of this Note being severable in any such instance.

 

13. Time is of the Essence. Time is of the essence with respect to all
obligations of Borrower under this Note.

 

14. Waiver of Jury Trial. LENDER AND BORROWER EACH WAIVE THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED ON, ARISING FROM, OR
RELATED TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED BY THIS NOTE, IN ANY
ACTION, PROCEEDING, OR OTHER LITIGATION OF ANY TYPE BROUGHT BY EITHER PARTY
AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. BORROWER AND LENDER AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM, OR OTHER
PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS NOTE. THIS WAIVER SHALL APPLY TO ANY FUTURE AMENDMENTS,
RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS NOTE.

 

15. Governing Law. This Note shall be construed and enforceable according to the
laws of the State of California.

 

Executed as of the date first written above.

 

BORROWER

PriceSmart, Inc.

/s/ JOHN HEFFNER

By: John Heffner

Its: Executive Vice President/Chief Financial Officer